Citation Nr: 0726506	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-32 318	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability with associated numbness in the legs and hip and 
knee pain.

2.  Entitlement to service connection for neck and shoulder 
disabilities with associated tingling in the fingers and 
elbow pain.

3.  Entitlement to service connection for anxiety and 
depression.

4.  Entitlement to service connection for sexual dysfunction.

5.  Entitlement to service connection for sinus headaches.

6.  Entitlement to service connection for disability claimed 
as fatigue.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 1986, with additional inactive duty for training 
(INACDUTRA) in the Army National Guard from August 2002 to 
January 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision, in 
which the North Little Rock, Arkansas Regional Office (Little 
Rock RO) denied service connection for the above-listed 
disabilities.  Later the same month, the veteran filed a 
notice of disagreement (NOD), and the Little Rock RO issued a 
statement of the case (SOC) in July 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2004.  Subsequently, the veteran 
moved to Arizona and in December 2005 the appeal was 
transferred to the Phoenix RO.  This RO issued supplemental 
SOCs (SSOCs) in May 2006 and October 2006.

An informal Decision Review Officer (DRO) report reflects 
that the veteran and his representative met with a DRO in 
July 2006.  At that meeting, they indicated to the DRO that 
the appeal would be limited to service connection for low 
back and nervous conditions.  But neither the veteran nor his 
representative has submitted a written notice that the 
veteran wished to withdraw his other claims, so they remain 
on appeal.  38 C.F.R. § 20.204 (2006).

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
copy of the transcript is of record.  During the hearing, the 
veteran clarified that numbness in his legs and hip and knee 
pain was associated with his low back disability and tingling 
in the fingers and elbow pain was associated with his neck 
and shoulder disabilities.  Therefore, the Board has 
characterized the matters on appeal as reflected on the title 
page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  The only competent medical opinion that addresses the 
etiology of a current low back disability with associated 
numbness in the legs and hip and knee pain essentially 
establishes that a low back disability was not shown until 
1991 and it is neither related to active military service nor 
did it undergo a permanent increase in severity during, or as 
a result of, INACDUTRA in the National Guard; there is no 
diagnosis of a hip or knee disability.

3.  There is no competent medical opinion showing that the 
veteran has a neck disability with associated tingling in the 
fingers and elbow pain related to service; there is no 
diagnosis of a shoulder or elbow disability.

4.  The only competent medical opinion that addresses the 
etiology of any mental illness establishes that first 
clinical evidence and diagnosis of anxiety and/or depression 
was not shown until 1991, and that there is not likely a 
medical relationship between any currently diagnosed anxiety 
and/or depression and military service.

5.  There is no competent medical evidence showing that the 
veteran's sexual dysfunction is related to service.

6.  There is no competent medical evidence that the veteran 
currently has, or has ever had, sinus headaches.

7.  Fatigue is a symptom that is not, in and of itself, a 
disability for VA compensation purposes; and there is no 
competent evidence of disability manifested by fatigue that 
is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability with associated numbness in the legs and hip and 
knee pain are not met.  38 U.S.C.A. §§ 101(23), (24), 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.6(d), (e), 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  The criteria for service connection for neck and shoulder 
disabilities with associated tingling in the fingers and 
elbow pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for anxiety and 
depression are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  The criteria for service connection for sexual 
dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.  The criteria for service connection for sinus headaches 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

6.  The criteria for service connection for disability 
claimed as fatigue are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Where as here the initial 
rating decision was issued prior to the enactment of the 
VCAA, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, collectively in post-rating letters dated in 
November 2002 and April 2005, the Little Rock RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
on a direct, presumptive or secondary basis, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
that he should provide evidence in his possession.  After the 
veteran was afforded opportunity to respond to each notice 
identified above and presented testimony during a Board 
hearing in January 2007, the July 2004 SOC and May and 
October 2006 SSOCs reflect readjudication of the claims on 
appeal.  Hence,  the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

While the RO also has not informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, on these facts, such 
omission is not shown to prejudice the veteran.  Because the 
Board's decision herein denies the veteran's claims for 
service connection, neither a disability rating or an 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, available National Guard service 
records, post-service private treatment records, as well as 
outpatient treatment records from the VA Medical Center 
(VAMC) in North Little Rock, Arkansas.  Reports of VA 
examinations-to include opinions pertinent to the matters on 
appeal-as well as the veteran's written statements and 
transcript of his oral testimony, also are of record.

Moreover, no further development to create any additional 
evidence for consideration in connection with the claims 
being decided is warranted.  As explained in more detail 
below, the claims for service connection are being denied 
because the competent medical evidence does not indicate that 
the veteran's currently diagnosed cervical and lumbar spine 
disabilities, sexual dysfunction, anxiety and depression are 
related to service or that he has been diagnosed with sinus 
headaches or shoulder, hip, knee, or elbow disabilities.  
Thus, there is no requirement for VA to arrange for another 
medical examination and/or to obtain another medical opinion 
in connection with the claims being denied.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the Little Rock 
RO, the appellant has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Background

Except for five stitches in his right elbow prior to service, 
the clinical findings on the veteran's September 1981 
enlistment examination report were normal.  Subsequent, 
service medical records were silent for complaints or 
treatment for any other disorders, except for epigastric 
burning (variously diagnosed as ulcer disease versus 
gastritis or rule out peptic ulcer disease) in June 1984, 
August 1984, and January 1985, a skin disorder in August 1984 
and wisdom tooth pain.  The veteran's August 2002 National 
Guard enlistment examination reflected normal clinical 
findings except for a tattoo on the right arm.

Post-service medical records received from a private 
chiropractor, M. D. C., D.C. reveal that the veteran slipped 
on ice and chicken fat on May 7, 1991, while working at 
Tyson's Foods; that he was initially seen at the emergency 
room and then by a private doctor, who gave him Percocet and 
Soma; that, although the veteran was released to return to 
work, he was unable to go back to work because of complaints 
of pain mainly in the neck shooting all the way down to the 
spine to the lower lumbar area and some numbness and tingling 
in his hands and feet but he did not complain of radicular 
pain in his arms; and that the veteran stated that he had 
never had any back problems before.  On examination, P. B. 
S., Jr., M.D. could not detect any sensory deficit and the 
impression was cervical strain.  May 1991 magnetic resonance 
imaging (MRI) of the cervical and lumbar spine showed that 
the veteran had minimal disc protrusion at C5-C6 and a 
degenerative disc at L5-S1 with some mild subligamentous 
protrusion in the midline but no evidence of any free 
fragment of disc material or of any impingement on the thecal 
sac or the nerve roots.  There was no evidence of radicular 
pain on straight-leg raising or any evidence of neurological 
deficit at the end of May 1991.  At a follow-up visit in June 
1991, the impression included lumbar strain and cervical 
strain resolving.  The veteran returned later in the month 
with complaints of pain in the right knee and wrist.  The 
physician noted that the veteran had a lot of psychological 
problems as shown on a MMPI and that he had reached maximum 
medical benefit with regard to his back and neck problem.  In 
a July 1991 statement, Dr. P. B. S., Jr. indicated that the 
veteran would be able to return to his regular duties on 
August 1, 1991.  

The veteran was seen by a chiropractor on August 8, 1991, who 
diagnosed and treated the veteran for cervical sprain/strain 
with resultant cervicobrachial syndrome, lumbosacral 
sprain/strain with subluxation at sacrum, and palpable muscle 
spasms.  The veteran reported that his injury had gone from 
bad to worse due to mental and physical stress from his 
previous job at Trifilarbed, where he was employed for two 
years and terminated for attendance problems due to pain from 
injury.  This job required heavy lifting and standing for 12-
hour shifts.  Subsequently, the veteran was treated by the 
same chiropractor from June through August 1998 for 
cervicobrachial syndrome, lumbar segmental dysfunction, disc 
degeneration, and radiculitis due to disc displacement, after 
complaining of a neck and low back pain, spasm and stiffness, 
and shoulder pain of two-weeks duration due to pushing and 
pulling at his lawn care job.  Nerve conduction studies 
performed in July 1998 for complaints of paresthesias and 
hypesthesias in the left wrist and digits three, four and 
five on the left hand were essentially normal.  
Contemporaneous dermatomal Somatosensory Evoked Potential 
(SEP) studies for L3, L4 and S1 showed delayed sensory 
response for L3 on the left as compared to the right and a 
slight prolongation of the left S1 response as compared to 
the right, supporting a clinical hypothesis of radicular 
disease at the left L3 and possibly S1 levels.  Subsequent 
chiropractic treatment records show that in December 2002, 
the veteran complained of low back, left hip, shoulder, right 
arm, right knee, and neck pain and a reported history of a 
re-aggravating injury in October 2002 while preparing for 
INACDUTRA when he lifted a bag up on his back.

Kingman Medical Center medical reports reflect treatment for 
peptic ulcer disease, esophagitis, a hiatal hernia, and 
gastritis in 2001.

During a November 2002 VA mental health consult, the veteran 
report a 19-year history of anxiety manifested by fatigue, 
irritability, depression, muscle aches, insomnia and 
excessive worry about injuring his back again, which began 
while he was stationed on a naval ship in the Persian Gulf in 
1983 when he reportedly hurt his back and since then had had 
reoccurring panic attacks at least monthly.  The impression 
included anxiety NOS (Not Otherwise Specified) and rule out 
personality disorder.  

Later the same month, a VA psychological assessment addendum 
reflects the veteran's report of having a problem in March 
1983 feeling a twinge in his back while in Bahrain and being 
told he had a mild muscle strain.  He admitted to no 
treatment for his back from 1983 to 1991, when hurt his back 
at Tyson's Foods.  The veteran reported that he had had 
problems with his nerves and stress, along with social 
phobia, since 1983.  He had no combat experience, but 
reported having bomb threats during the time of the Beirut 
bombing and his ship being placed on alert.  His reported 
history, test findings and interview behavior were consistent 
with dysthymia, anxiety state NOS, personality disorder NOS, 
and maladaptive health behaviors affecting his medical 
conditions.  

A November 2002 VA x-ray of the lumbar spine showed disc 
space narrowing at L5-S1 with reverse spondylolisthesis.  A 
December 2002 MRI of the lumbar spine confirmed central disc 
herniation at L5-S1 with associated bilateral posterior 
osteophytes with resultant mild neural foramen narrowing on 
the left side.  At a May 2003 follow-up visit, the veteran 
complained of some erectile dysfunction problems and was 
given sildenafil.  The impression was degenerative disc 
disease of the lumbar spine and mood disorder/panic disorder.  

On VA vocational assessment in July 2003, the veteran 
reported working in the fields of home 
improvement/construction, lawn care/grounds maintenance, or 
heavy manual labor at a factory after his discharge from the 
Navy.  He also reported serving on INACDUTRA in the National 
Guard from August 2002 to October 2002, when he quit because 
he "re-aggravated" his back.  It was felt that the 
veteran's levels of depression and anxiety were a major 
barrier to his successful employment at that time.  A June 
2004 VA mental health record shows an impression of major 
depressive disorder, single, mild, and panic disorder with 
agoraphobia.

After a thorough review of the claims file and an examination 
of the veteran, an August 2006 VA mental disorders examiner 
gave diagnoses of generalized anxiety disorder and dysthymic 
disorder.  He noted that the veteran had reported that 
anxiety had its onset on active duty, but service medical 
records were negative for a chronic anxiety condition and 
first mental health treatment was in 1991, five years after 
discharge.  The examiner concluded that there is no objective 
evidence that ties the veteran's active duty experiences to 
his diagnosed anxiety and depression and opined that it is 
less likely than not that the veteran's current chronic 
mental illness began during military service.  The examiner 
added there is no objective evidence suggesting aggravation 
by military service of his current mental health conditions.

After a thorough review of the claims file and an examination 
of the veteran, a September 2006 VA spine examiner gave 
diagnoses of degenerative disc disease of the lumbosacral 
spine at L4-L5 and L5-S1, with no weaknesses or fatigability 
and mild incoordination and limp on the left.  In an 
addendum, the examiner opined that the veteran's history of a 
2002 duffel bag injury did not cause his current low back 
condition; that there was no evidence of other service 
problems of the low back and that the veteran's low back 
condition was not caused by or related to service and there 
was no aggravation of his condition by a 2002 injury.

III.  Analysis

Both in his testimony and statements, the veteran contends 
that he injured his back, neck and shoulder in July 1983, 
while serving with the Administrative Support Unit in Bahrain 
in 1983; that he sought treatment for his injuries at least 
twice in 1983; and that, following service, he aggravated the 
low back disability in a work-related slip and fall accident 
in 1991 and re-aggravated it in a duffel bag injury while on 
INACDUTRA in the National Guard in October 2002.  He also 
asserts that he developed anxiety and depression, currently 
diagnosed as generalized anxiety disorder (GAD) due to being 
under the stress of bomb threats while serving in Bahrain; 
that he was seen for anxiety during service and was told that 
he was experiencing "culture shock"; that after service he 
was treated for an anxiety disorder in 1989 and 1990 and 
while working at Tyson's Foods in 1991; and that he was 
subsequently treated by VA for both his physical and mental 
disabilities but currently was receiving no treatment.  The 
veteran testified that his sexual dysfunction began around 
1986 to 1988 and that he first sought treatment in 1991.  He 
admitted that he has not been diagnosed with a knee disorder; 
that he has not sought treatment for his sinus headaches, 
which he treats with Extra-Strength Tylenol; and that his 
fatigue is considered part of his low back problem.

In a statement received in July 2006, his mother indicated 
that the veteran's low back, neck, shoulder, hip, knee, 
elbow, and muscle pain, anxiety, depression, sinus headaches 
and fatigue began in service and have worsened with time.  
When the veteran called her from Bahrain, he also spoke of 
problems with sexual dysfunction, being treated with muscle 
relaxants for back and hip pain, reported harassment by the 
local people and bomb threats.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Specifically with respect to the veteran's reported Army 
National Guard service, the applicable laws and regulations, 
in pertinent part, permit service connection only for a 
disability resulting from a disease or injury incurred in or 
aggravated coincident with active duty for training 
(ACDUTRA), or for disability resulting from injury during 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 
2002); 38 C.F.R. § 3.6 (2006).
 
A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

A.  Low Back, Neck and Shoulder Disabilities

Initially, the Board notes that, after an exhaustive search, 
in June 2004 the RO found that further efforts to procure 
Army National Guard records would be futile.  The veteran 
indicated that he has no National Guard medical records and 
claims that when he injured his back in October 2002, his 
Sergeant Major told him to go to VA for treatment, which he 
did.  All available personnel and medical records (medical 
examination reports) in its possession associated with the 
veteran's naval and National Guard service have been placed 
in the record.  

In light of the above and governing legal authority, the 
Board finds that the record does not provide a basis for 
establishing service connection for a low back disability 
with associated numbness in the legs and hip and knee pain, 
either on a direct or presumptive basis.  Except for five 
stitches in his right elbow prior to service, the clinical 
findings on the veteran's September 1981 enlistment 
examination report were normal.  Contrary to the veteran's 
assertions, available service and National Guard medical 
examination and treatment reports reflect no complaints, 
diagnoses, or treatment for a low back, hip, knee, or lower 
extremity disorder.  

The first treatment for a low back disorder was in 1991, 
about five years after discharge and following more than two 
years of heavy manual labor at Trifilarbed, after slipping on 
ice and chicken fat in May 1991, while working at Tyson's 
Foods.  After an MRI of the lumbar spine, he was diagnosed 
with a degenerative disc at L5-S1 with some mild 
subligamentous protrusion in the midline but no evidence of 
any free fragment of disc material or of any impingement on 
the thecal sac or the nerve roots.  While an MRI of the 
cervical spine showed that the veteran had minimal disc 
protrusion at C5-C6.  There was no evidence of radicular pain 
on straight-leg raising or any evidence of neurological 
deficit.  Instead Dr. P. B. S., Jr. diagnosed him with lumbar 
strain and cervical strain resolving; he felt that the 
veteran's primary problem was psychological not physical.  
Thus, there is no medical evidence of arthritis having its 
onset within one year of discharge from service for 
presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309(a).  

While subsequent post-service medical records show a 
diagnosis of radiculopathy into the lower extremities in July 
1998, following treatment for complaints of a neck and low 
back pain, spasm and stiffness, and shoulder pain of two-
weeks duration due to pushing and pulling at his then current 
lawn care job.  However, nerve conduction studies done at 
that time of the left wrist and hand were essentially within 
normal limits.  Even the veteran testified that he has not 
been diagnosed with a knee disorder and that he did not have 
written documentation that his neck or low back disabilities 
with associated pain and radiculopathy are the result of an 
in-service injury.  

Moreover, in the only competent medical opinion of record, 
the September 2006 VA spine examiner indicated that there was 
no evidence of service problems with the veteran's low back; 
which implies that his low back condition was not caused by 
or related to service.  This examiner also noted that the 
veteran claimed that he had increased pain due to carrying a 
duffel bag in the National Guard with aggravation to the 
present.  However, the VA examiner concluded that the 
veteran's history of a 2002 duffel bag injury did not cause 
or aggravate the veteran's low back condition.  In the 
absence of documentary evidence, even granting the veteran 
the benefit of the doubt, this examiner was forced to opine 
that there is NO objective documentary, historical or current 
physical examination evidence to suggest or support a causal 
relationship between the veteran's low back disability and 
his naval service or INACDUTRA in the National Guard.  Even 
though the veteran indicated that his Sergeant Major in the 
National Guard told him to go to VA for treatment, except for 
radiological studies done in November and December 2002, the 
veteran was treated primarily for anxiety between November 
2002 and May 2003.  It does not appear that the veteran 
mentioned the reported duffel bag incident to his primary 
care physician, but instead he recounted it to his mental 
health care providers.  

The Board accords great probative value to the September 2006 
VA examiner's opinions, and finds them to be dispositive of 
the question of whether the veteran, in fact, suffers from a 
low back disability that is related to in-service injuries, 
both while in the Navy and the National Guard.  Clearly, this 
examiner reached his conclusions only after a review of the 
extensive service and post-service records, and evaluation of 
the relative probative value of the equivocal clinical 
evidence.

While the evidence, as summarized above, shows some 
complaints of shoulder, hip, elbow and knee pain, there is no 
confirmed medical diagnosis of the pathology for that pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Where as here, 
medical evidence fails to show a current diagnosis of the 
disability for which service connection is sought, there can 
be no valid claim for service connection-on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Most of the other post-service medical records show treatment 
for neck and lumbar spine disorders and associated 
radiculopathy and pain as a result of post-service work-
related injuries.  In fact, the veteran's own reported 
history is not consistent with the actual evidence of record.  
The Board also emphasizes that the fact that the veteran's 
own reported history of a relationship between neck and low 
back disabilities and in-service injuries as reflected in his 
treatment records and testimony does not constitute competent 
evidence of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has neck, shoulder, or low back disabilities due 
to active duty or to INACDUTRA in the National Guard 
militates against the veteran's claims.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

B.  Anxiety and Depression

Considering the claim for service connection for anxiety and 
depression in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.  

Service medical records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems, even though the 
veteran claims that he was treated for anxiety in 1983.  The 
veteran does not claim that he was treated for psychiatric 
problems while on INACDUTRA in the National Guard.  Both his 
enlistment examination reports for the Navy and the National 
Guard lacked any findings of a psychiatric disability. 

The weight of the competent medical evidence of record-
particularly, the August 2006 VA examiner's medical opinion-
establishes that that the veteran currently suffers from 
generalized anxiety disorder and dysthymic disorder.  In 
support, the examiner noted that the veteran had reported 
that anxiety had its onset on active duty, ; however, service 
medical records were negative for a chronic anxiety condition 
and first mental health treatment was in 1991, five years 
after discharge.  In the only opinion to directly address the 
medical etiology the veteran's anxiety and depression, the 
August 2006 examiner concluded that there is no objective 
evidence that ties the veteran's active duty experiences to 
his diagnosed anxiety and depression and opined that it is 
less likely than not that the veteran's current chronic 
mental illness began during military service.  The examiner 
added there is no objective evidence suggesting aggravation 
by military service of his current mental health conditions.  

The Board acknowledges that the record contains a copy of 
articles about the U.S. directing its ships from a 
communications center in Bahrain.  In this case, these 
articles are not dispositive of the matter under 
consideration as the veteran's anxiety and depression have 
not been shown to be related to his service.  Even if they 
did, the Board does not assign this type of evidence much 
weight.  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
But here, there is no such opinion evidence offered along 
with the articles.

During his testimony, the veteran indicated that a VA 
psychologist in 2002 linked his diagnosed dysthymia and 
anxiety to his reported history of bomb threats during the 
time of the Beirut bombing and when his ship was placed on 
alert.  In fact, the VA psychologist acknowledged that his 
opinion was based on the veteran's own reported history, but 
this history is not consistent with the actual evidence of 
record.  The Board notes that as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, unsubstantiated) factual premise 
has limited, if any, probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal, 5 Vet. App. at 461.  
See also Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 
Vet. App. at 470-71.  Neither the veteran's mother nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary, probative medical opinion-
i.e., one that supports a relationship between current 
anxiety and/or depression and service.  Thus, the only 
competent nexus opinion addressing any psychiatric disability 
tends to weigh against the claim.  

C.  Sexual Dysfunction

The veteran testified that his sexual dysfunction began in 
the mid- to late 1980's and that he first sought treatment in 
1991.  However, the one and only post-service medical record 
to reflect complaints of, or treatment for, some erectile 
dysfunction is dated in May 2003.  Moreover, there is no 
medical evidence of record, linking the veteran's sexual 
dysfunction to service.  In light of our denial of service 
connection for cervical and lumbar spine disabilities, 
anxiety and depression, there is no competent evidence of a 
current service-connected disability upon which to predicate 
a grant of service connection on any basis, and, hence, no 
valid claim for service connection.  

D.  Sinus Headaches

The veteran testified that he has sinus headaches, which 
began in service in 1983; however, he also admitted that he 
has never sought treatment for his headaches and that no one 
has opined that his headaches are related to service to 
include his claimed in-service injuries.  

There are no service or post-service treatment records 
reflecting any treatment for, or diagnosis of, sinus 
headaches.  In short, the medical evidence currently of 
record does not support the veteran's claim, and he has not 
presented or identified any existing evidence that would, in 
fact, support the claim.  Where as here, medical evidence 
fails to show a current diagnosis of the disability for which 
service connection is sought, there can be no valid claim for 
service connection-on any basis.  See Brammer, 3 Vet. App. 
at 225.  

E.  Fatigue

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, fatigue is a 
state of increased discomfort and decreased efficiency 
resulting from prolonged or excessive exertion; loss of power 
or capacity to respond to stimulation.  Dorland's Illustrated 
Medical Dictionary 679 (30th ed. 2003).  Fatigue is a symptom 
and not, in and of itself, a disability.  See e.g. 61 Fed. 
Reg. at 20,445 (May 7, 1996).

Although the veteran asserts that he has fatigue due to his 
low back disability, post-service medical records and 
examination reports reflect that fatigue is part of the 
symptomatology associated with the veteran's anxiety 
disorder.  In light of the Board's denial of service 
connection for anxiety and depression, there is no competent 
evidence of a current service-connected disability upon which 
to predicate a grant of service connection on any basis, and, 
hence, no valid claim for service connection.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App at 144.

F.  All Disabilities

In addition to the medical evidence, the Board has considered 
the assertions of the veteran, his mother and his 
representative advanced in connection with each claim on 
appeal.  The Board does not doubt the sincerity of the 
veteran's, his mother's and his representative's belief that 
the veteran has the claimed disabilities as a result of his 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, they are not competent to render a 
probative opinion on such a medical matter.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the either the nature or etiology 
of any of the disabilities for which service connection is 
sought have no probative value.

In reaching the decision to deny each claim for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as competent 
evidence does not support any of the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability with associated 
numbness in the legs and hip and knee pain is denied.

Service connection for neck and shoulder disabilities with 
associated tingling in the fingers and elbow pain is denied.

Service connection for anxiety and depression is denied.

Service connection for sexual dysfunction is denied.

Service connection for sinus headaches is denied.

Service connection for disability claimed as fatigue is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


